306 F.2d 491
CONTINENTAL CASUALTY COMPANYv.WESTINGHOUSE ELECTRIC CORPORATION.
No. 6984.
United States Court of Appeals Tenth Circuit.
July 11, 1962.

Appeal from the United States District Court for the District of New Mexico.
Albert R. Kool, Albuquerque, N. M., and John A. Biersmith, Jr., Kansas City, Mo., for appellant.
Trammell E. Vickery, Atlanta, Ga., and Harold O. Waggoner, Albuquerque, N. M., for appellee.
Before MURRAH, Chief Judge, and LEWIS and BREITENSTEIN, Circuit Judges.
PER CURIAM.


1
Appeal dismissed pursuant to stipulation.